Exhibit 10.1

SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


This Second Amendment (the “Amendment”), dated as of March 22, 2013, to the
Employment Agreement dated January 1, 2005, as amended on October 6, 2010 (the
“Agreement”) is made by and between AmTrust Financial Services, Inc., 59 Maiden
Lane, 6th floor, New York, New York, a Delaware corporation (the “Company”) and
Barry D. Zyskind (“Executive”).


WHEREAS, the Agreement has been in effect since January 1, 2005;


WHEREAS, pursuant to the Agreement, Executive’s current Employment Term
terminates on December 31, 2015;


WHEREAS, the Company, under Executive’s leadership, became a public company in
2006 and has achieved significant growth in premiums, book value, assets, net
income, and earnings per share;


WHEREAS, the Company has made several successful acquisitions, which have
enabled the Company to successfully enter into new lines of business and to
achieve growth in its legacy businesses;


WHEREAS, the Company has achieved excellent loss ratios and expense ratios;


WHEREAS, the Company has added approximately 2,000 employees during the
Executive’s Employment Term;


WHEREAS, the Company and Executive wish to amend the Agreement to adjust the
Profit Bonus cap from three to four times Executive’s salary; and


WHEREAS, this Amendment reflects changes authorized by the Company’s
Compensation Committee of the Board of Directors at its meeting in March 2013.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree to amend the Agreement as
follows:


1.
Section 4, Bonuses, is amended by deleting (a) and inserting in lieu thereof the
following:



(a)Annual Profit Bonus. Provided that the pre-tax profit of Company equals or
exceeds the threshold profit for the subject Fiscal Year set forth herein,
Company shall pay Executive an amount equal to two percent (2%) of the Company’s
pre-tax profit for each Fiscal Year or portion thereof (including, for avoidance
of doubt, the full 2013 Fiscal Year) during the Employment Term,

1

--------------------------------------------------------------------------------



subject to a maximum amount equal to four times Executive’s Salary as of the end
of the Fiscal Year. For purposes of computing the Profit Bonus, profit means
Company’s revenues less expenses determined in accordance with generally
accepted accounting principles on a consistent basis. The Annual Profit Bonus
for each Fiscal Year shall be paid on or before March 30 following the Fiscal
Year for which such Annual Profit Bonus was earned. The threshold profit for
each Fiscal Year of the Employment Term shall be $75 million.


The threshold profit for Successive Employment Terms shall be determined by the
Board or the compensation committee thereof, provided that the threshold profit
for any Fiscal Year may not be increased by more than 10% from the threshold
profit for the prior Fiscal Year without the express written consent of
Executive.


The Profit Bonus to which the Executive may be entitled under this Section 4
shall be made and subject to the terms of the Amended and Restated AmTrust
Financial Services, Inc. 2007 Executive Performance Plan.


2.
In all other respects, the Agreement shall remain in full force and effect in
accordance with its terms.





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the dates
set forth below:


AMTRUST FINANCIAL SERVICES, INC.




By: /s/ Stephen Ungar                        Date: March 22, 2013
Name: Stephen Ungar
Title: Secretary and General Counsel




EXECUTIVE




/s/ Barry D. Zyskind                        Date: March 22, 2013
Name: Barry D. Zyskind



2

